Citation Nr: 0327446	
Decision Date: 10/14/03    Archive Date: 10/20/03	

DOCKET NO.  00-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the injuries sustained by the veteran in a motor 
vehicle accident on December 21, 1997 were incurred in the 
line of duty.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from November 1993 to 
November 1998.

This matter arises from various decisions rendered since 
February 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

In May 2001, the Board remanded this case to the RO for 
further action and adjudication.  That was accomplished, and 
the case was returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran sustained multiple injuries as the result of 
a single-car motor vehicle accident on December 21, 1997; the 
veteran was the driver of the vehicle in question.

3.  The veteran was legally intoxicated at the time of the 
motor vehicle accident on December 21, 1997.

4.  The accident in question occurred on a dark, cloudy night 
on a slippery, winding, hilly, unlit road.

5.  The service department deemed that the injuries sustained 
by the veteran in the motor vehicle accident in question were 
incurred in the line of duty.

6.  The service department's determination that the veteran's 
injuries were incurred in the line of duty is not patently 
inconsistent with the facts and the requirements of laws 
administered by the Department of Veterans Affairs.


CONCLUSION OF LAW

The injuries sustained by the veteran in a motor vehicle 
accident on December 21, 1997, were incurred in the line of 
duty.  38 U.S.C.A. §§ 101, 105, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.301 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the 


statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.    



In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The appellant was issued a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, the 
appellant was notified of the impact of the VCAA on his claim 
by RO letter dated in August 2001.  Thus, the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and the record indicates that all 
relevant facts have been properly developed.  As such, all 
evidence necessary for an equitable disposition of the issue 
on appeal has been obtained.  VA, therefore, has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

II.  Whether the Injuries sustained during a Motor Vehicle 
Accident on December 21, 1997 were incurred in the Line of 
Duty

The appellant contends that injuries sustained during a motor 
vehicle accident on the night of December 21, 1997 were 
incurred in the line of duty.  He asserts that the accident 
was not the result of his willful misconduct.  He insists 
that his blood alcohol level, although apparently above the 
legal limit at the time of the accident, was not the 
proximate cause of the accident.  Moreover, he contends that 
the service department's determination that his injuries were 
incurred in the line of duty was not patently inconsistent 
with the facts of the case or laws administered by VA, and 
that, therefore, VA is bound by the service department's 
determination.

Disability compensation is not payable for any condition that 
is due to a veteran's 


own willful misconduct.  See 38 C.F.R. § 3.301(b).  The 
simple drinking of alcoholic beverage is not of itself 
willful misconduct.  However, if, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability, the 
disability will be considered the result of the person's 
willful misconduct.  See 38 C.F.R. § 3.301(c)(2).  Willful 
misconduct means an act involving a conscious wrongdoing or 
known prohibited action.  It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
disease, injury, or death.  See 38 C.F.R. § 3.1(n).  
Conversely, in line of duty means an injury or disease 
incurred or aggravated during a period of active military 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his abuse of alcohol.  A 
service department finding that injury, disease, or death 
occurred in line of duty will be binding on the Department of 
Veterans Affairs unless it is patently inconsistent with the 
requirements of laws administered by the Department of 
Veterans Affairs.  See 38 C.F.R. § 3.1(m).  It is within this 
context that the facts in this case must be evaluated.

The facts are as follows.  The veteran was on authorized 
leave from the United States Coast Guard on December 21, 
1997, when he was involved in a single-vehicle accident.  The 
accident occurred at approximately 4:15 a.m.  No one actually 
witnessed the accident, and the veteran has no memory of the 
circumstances surrounding the accident.  The accident 
occurred while the veteran was driving eastbound on U. S. 
Route 136.  The veteran's vehicle swerved off the south side 
of the roadway, drove back onto the road and then turned 
sideways skidding off the north side of the road.  It 
ultimately hit an embankment and overturned twice, coming to 
rest in a field on its passenger side.  The veteran was 
ejected from the vehicle through the passenger door.  The 
police report of the accident indicates that the road was 
dark (having no street lights), the weather was 


cloudy, and the road was wet.  The road was curved and hilly 
in the area of the accident.  The official police report 
indicates that the veteran smelled of intoxicants at the 
scene of the accident.  The veteran sustained a closed head 
injury, spinal injuries, and a Grade III renal laceration.

The United States Coast Guard undertook an investigation into 
the facts and circumstances surrounding the motor vehicle 
accident in question.  After considering the totality of the 
circumstances, the United States Coast Guard concluded that 
the veteran's injuries were the result of an accident caused 
by his simple negligence as opposed to gross negligence, and 
that his injuries were incurred in the line of duty.

The question for Board consideration is whether the 
determination by the United States Coast Guard is patently 
inconsistent with the requirements of laws administered by 
the Department of Veterans Affairs.  If not, it is binding on 
VA.  See 38 C.F.R. § 3.1(m).  Although the veteran apparently 
had been drinking prior to the accident in question, the 
police report indicates that the road was hilly and dark, the 
weather was cloudy, and the pavement was wet.  The report 
indicates that probable contributing circumstances included 
speeding, drinking alcohol, and inattention.  However, given 
that there were no witnesses to the accident, these are only 
conclusory.  Although the veteran's blood alcohol content was 
.15 when taken at the hospital approximately 3 hours after 
the accident, the other factors (such as the hilly road with 
no street lights, dark, cloudy conditions, and wet asphalt) 
may also have significantly contributed to the accident that 
led to the veteran's injuries.  Given this, the Board cannot 
hold that the service department's finding that the veteran's 
injuries were incurred in the line of duty is patently 
inconsistent with the requirements of laws administered by 
VA.  As such, it is binding on VA.  See 38 C.F.R. § 3.1(n).  
There simply is not enough evidence to establish that either 
intoxicants or speeding was the proximate cause of the 
accident that led to the veteran's injuries.  As such, the 
Board must conclude that the injuries sustained by the 
veteran in the motor vehicle accident on December 21, 1997, 
were incurred in 


the line of duty.  In reaching this decision, all reasonable 
doubt has been resolved in the veteran's favor.  See 
38 U.S.C.A. § 5107(b).


ORDER

The benefit sought on appeal is granted.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



